Citation Nr: 1813601	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-15 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the Veteran's character of discharge from October 17, 1969 to November 2, 1972 constitutes a bar to VA benefits.

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1968 to November 1972.  His service period includes time lost under 10 U.S.C. 
§ 972 from November 2 to December 8, 1971; from December 20, 1971 to January 2, 1972; from February 7 to February 9, 1972; from February 22 to February 27, 1972; March 3, 1972 to April 12, 1972; and from May 2, 1972 to August 16, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which determined that the character of the Veteran's service from October 17, 1969 to November 2, 1972 constituted a bar to VA benefits.  Also on appeal is a May 2014 rating decision of the Buffalo RO, which denied the Veteran's claim of entitlement to service connection for PTSD.

Although the Veteran's current claim was developed as entitlement to service connection for PTSD, the Board will broaden the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), and consider entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran testified before the undersigned Veterans Law Judge at a January 2018 video conference hearing.  A copy of the transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.


REMAND

After thorough review of the record, the Board finds that further development is required prior to adjudicating the issues on appeal.  

I.  Character of Service

Under VA laws and regulations, VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101 (18); 38 C.F.R. § 3.12 (a).

In this case, the Veteran was granted a discharge from service "under conditions other than honorable" in lieu of trial by court martial for multiple periods of absence without leave (AWOL).  He asserts that his character of discharge should not be a bar to VA benefits, suggesting that his PTSD symptoms contributed to his misconduct.  Specifically, the Veteran contends that he started experiencing psychiatric problems following an incident during a 19-month tour in Vietnam in which he allegedly killed a young Vietnamese boy, and that these psychiatric problems worsened upon his return to the U.S., leading to the circumstances of his periods of AWOL.  In a statement offered in support of the Veteran's claim, friend and retired soldier L.R. wrote that the Veteran has been suffering from PTSD for a long time and that his undesirable discharge was likely a result of PTSD symptoms.

"Insanity" is a defense to all possible statutory and regulatory bars to VA benefits.  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.  The insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

The Veteran's military personnel records show that in September 1972, he requested discharge for the good of the service in lieu of trial by court martial.  In his endorsement of the request, the Veteran's commanding officer noted that the Veteran had been "medically examined" and deemed qualified for separation.  The endorsement further provided, "[t]here does not appear to be any reasonable ground to believe that the individual is or was at the time of his misconduct mentally defective, deranged, or abnormal."  The only medical record associated with the Veteran's discharge is his September 1972 discharge examination report, in which the Veteran reported frequent trouble sleeping and depression or excessive worry.  No further notations were made concerning these issues, and the Veteran was deemed medically qualified for separation.

The medical evidence of record consists mainly of VA psychiatric treatment records indicating the Veteran has a psychiatric history significant for PTSD, anxiety, and major depressive disorder.

Also of record is a DD 293 Application for Review of Discharge or Dismissal from the Armed Forces of the United States, dated July 2012, as well as a February 2017 correspondence directed to the Army Review Boards Agency from the Veteran's readjustment counselor at the Binghampton Vet Center.  No further evidence is of record concerning the Veteran's application for review of discharge.

Based on the foregoing, the Board finds that the evidence of record at this time is insufficient to support a decision concerning whether the Veteran's character of service should serve as a bar to VA benefits.  Therefore, remand is necessary in order to afford the Veteran  a VA examination to assess his mental status for the periods he was AWOL.

II.  Acquired Psychiatric Disability

The Board finds that the Veteran's claim of entitlement to PTSD is inextricably intertwined with the issue of whether his character of service constitutes a bar to VA benefits, as the outcome of the latter will determine whether he is even eligible for compensation for the former.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, a decision on the claim for PTSD would be premature, and remand is required pending resolution of the intertwined claims.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Army Review Boards Agency for records pertaining to the Veteran's July 2012 application for review of discharge and associate them with the claims file.

2.  Then, schedule the Veteran for a psychiatric examination. The entire claims file should be made available to the examiner, who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. 

The examiner is asked to specifically consider the circumstances of the Veteran's in-service period of AWOL from October 17, 1969 to November 2, 1972.  The examiner is asked to opine if during this period of  absence without leave, the Veteran met the following definition of insanity:

"An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."  38 C.F.R. § 3.354 (a) (2017).

In entering the aforementioned opinions, please consider the following evidence: a September 1972 report of medical history in which the Veteran reported frequent trouble sleeping and depression or excessive worry; VA medical records indicating the Veteran has a history of PTSD, major depressive disorder, and anxiety; and the Veteran's own lay testimony concerning the circumstances of his periods of AWOL.

3.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





